Exhibit 10.1

ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of September 25, 2015
(the “Effective Date”), by and between General Cannabis Corporation, a Colorado
corporation (“Buyer”) and Chiefton Supply Co., a Colorado limited liability
company (“Seller”) (together, the “Parties”).




RECITALS




WHEREAS, Seller is a corporation whose business is to design, manufacture,
distribute and sell apparel embellished with graphic design (the “Business”),
and Seller owns certain assets, including intellectual property, related to the
Business;




WHEREAS, Seller desires to sell, and Buyer desires to purchase, on the terms of
and subject to the conditions of this Agreement, substantially all the assets
related to Seller’s Business and the goodwill associated with such assets and
the Business;




NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound, the Parties hereto agree as follows:




ARTICLE I
DEFINITIONS




“Action” means any litigation, written claim threatening any third-party
adjudication of a dispute, suit, arbitration, mediation, inquiry, investigation,
government investigation, regulatory proceeding or other proceeding of any
nature (whether criminal, civil, legislative, administrative, regulatory,
prosecutorial or otherwise) by or before any arbitrator or Government Body or
similar Person or body.




“Affiliate” of any Person means any Person that controls, is controlled by, or
is under common control with such Person.  As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.




“Agreement” means this asset purchase agreement.




“Assets” shall have such meaning as set forth in Section 2.1.




“Assignment Agreement” shall have such meaning as set forth in Section 3.2(vii).




“Assumed Liabilities” shall have such meaning as set forth in Section 2.3.




“Balance Sheet Date” shall have such meaning as set forth in Section 4.12.




“Bill of Sale” shall have such meaning as set forth in Section 3.2(b)(i).




“Business” shall have the meaning as set forth in the recitals.




“Buyer” shall have the meaning as set forth in the recitals.




“Certificate of Incorporation” shall have such meaning as set forth in Section
5.2(c).




“Claim Resolution Amount” shall have such meaning as set forth in Section 2.4.




“Closing” means the closing of the transactions contemplated by this Agreement.
 




“Closing Date” means the date on which Closing occurs.




“Code” means the Internal Revenue Code of 1986, as amended.




“Collateral Agreements” means all such concurrent or subsequent agreements,
documents and instruments, as amended, supplemented, or otherwise modified in
accordance with the terms hereof or thereof, including without limitation the
Bill of Sale, the Assignment Agreement, the IP Assignment and the Employment
Agreements.











--------------------------------------------------------------------------------

“Common Shares” shall have such meaning as set forth in Section 2.4.




“Contracts” means all contracts, agreements, leases, subleases, licenses,
sublicenses, commitments, indemnities, assignments, understandings and
arrangements, whether written or oral, that are legally enforceable.




“Effective Date” shall have such meaning as set forth in the preamble.




“Employment Agreements” shall have such meaning as set forth in Section 2.5.




“Encumbrance” means any mortgage, pledge, security interest, hypothecation,
assignment, or lien.




“Environmental Law” shall mean any Law which relates to or otherwise imposes
liability or standards of conduct concerning discharges, emissions, releases or
threatened releases of noises, pathogens, odors, pollutants, or contaminants or
hazardous or toxic wastes, substances or materials, whether as matter or energy,
into air (whether indoors or out), water (whether surface or underground) or
land (including any subsurface strata), or otherwise relating to their
manufacture, processing, generation, distribution, use, treatment, storage,
disposal, cleanup, transport or handling, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Toxic Substances Control
Act of 1976, as amended, the Federal Water Pollution Control Act Amendments of
1972, the Clean Water Act of 1977, as amended, the National Environmental Policy
Act of 1969, and any state provision analogous to any of the foregoing.




“Equipment” means all computers, servers, wireless devices, power supplies, and
office equipment and furniture, used in the Business.




“GAAP” shall have such meaning as set forth in Section 5.5.




“Governmental Body” means any nation or government, any state or other political
subdivision thereof, any legislative, executive or judicial unit or
instrumentality of any government entity (foreign, federal, state or local) or
any department, commission, board, agency, bureau, official or other regulatory,
administrative or judicial authority thereof or any entity (including a court or
self-regulatory organization) exercising executive, legislative or judicial,
Tax, regulatory or administrative functions of or pertaining to government.




“Hazardous Substance” means any material, substance, form of energy or pathogen
which (a) constitutes a “hazardous substance”, “toxic substance” or “pollutant”,
“contaminant”, “hazardous material”, “hazardous chemical”, “regulated
substance”, or “hazardous waste” (as such terms are defined by or pursuant to
any Environmental Law) or (b) is otherwise regulated or controlled by, or gives
rise to liability under, any environmental law.

“Indemnified Party” means any party entitled to receive indemnification
hereunder.




“Indemnifying Party” means any party obligated to provide indemnification
hereunder.




“Intellectual Property” means all domestic or foreign rights in, to and
concerning:  (i) inventions and discoveries (whether patented, patentable or
unpatentable and whether or not reduced to practice), including ideas, research
and techniques, technical designs, and specifications (written or otherwise),
improvements, modifications, adaptations, and derivations thereto, and patents,
patent applications, inventor’s certificates, and patent disclosures, together
with divisions, continuations, continuations-in-part, revisions, reissuances and
reexaminations thereof; (ii) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, trade dress, logos, symbols,
trade names, assumed names, fictitious names, corporate names and other
indications or indicia of origin, including translations, adaptations,
derivations, modifications, combinations and renewals thereof; (iii) published
and unpublished works of authorship, whether copyrightable or not (including
databases and other compilations of data or information), copyrights therein and
thereto, moral rights, and rights equivalent thereto, including but not limited
to, the rights of attribution, assignation and integrity; (iv) trade secrets,
confidential and/or proprietary information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, schematics, designs, discoveries,
drawings, prototypes, specifications, hardware configurations, customer and
supplier lists, financial information, pricing and cost information, financial
projections, and business and marketing methods plans and proposals),
collectively “Trade Secrets”; (v) computer software, including programs,
applications, source and object code, data bases, data, models, algorithms,
flowcharts, tables and documentation related to the foregoing; (vi) other
similar tangible or intangible intellectual property or proprietary rights,
information and technology and copies and tangible embodiments thereof (in
whatever form or medium); (vii) all applications to register, registrations,
restorations, reversions and renewals or extensions of the foregoing; (viii)
internet domain names; and (ix) all the goodwill associated with each of the
foregoing and symbolized thereby; and (x) all other intellectual property or
proprietary rights and claims or causes of action arising out of or related to
any infringement, misappropriation or other violation of any of the foregoing,
including rights to recover for past, present and future violations thereof.





2




--------------------------------------------------------------------------------

“IP Assignment” shall have such meaning as set forth in Section 3.2(b)(viii).




“IP Claims” means any and all claims and causes of action, whether asserted or
un-asserted, of Seller against third parties related to or involving the
Intellectual Property being sold, transferred and assigned hereunder to Buyer.




“Knowledge” means actual knowledge. “Knowledge” of Seller means the actual
knowledge of the managers of Seller after making a reasonable due diligence
inquiry.




“Law” or “Laws” means any law, statute, ordinance, rule, regulation, code,
order, judgment, Tax ruling, injunction, decision or decree of any Governmental
Body.




“Licenses” means any licenses, registrations or certificates granted to Seller
by any Governmental Body as required by applicable Law.




“Material Adverse Effect” means any change, event or occurrence that is, or is
reasonably likely to be or become, materially adverse to (a) the Business or the
Assets, (b)  the enforceability of, and the rights of Buyer under, the purchased
Contracts which are material to the operations of the Business, or (c) the
ability of Seller to consummate the transactions contemplated by this Agreement
and the Collateral Agreements or to perform its obligations hereunder or
thereunder, respectively, provided, that none of the following shall be deemed,
either alone or in combination, to constitute a Material Adverse Effect: (i)
conditions, changes or effects that generally affect any of the industries or
markets in which Seller or Buyer, as the context requires, operates, or the
United States economy or securities or financial markets in general, (ii) any
change in any Law, (iii) any formal change by a Governmental Body in the
interpretation of any applicable Law that takes effect after the date of this
Agreement, (iv) any change resulting from compliance by Seller with the terms
of, or the taking of any action contemplated or permitted by, this Agreement.




“New IP Claim” shall have such meaning as set forth in Section 2.4.




“Permits” means all material permits, licenses, certificates, approvals,
qualifications, registrations, and similar authorizations issued to Seller by a
Governmental Body related to the Assets or purchased Contracts, including any
amendment, modification, limitation, condition or renewal thereof.




“Person” means any individual, corporation, partnership, limited liability
company, limited liability firm, association, joint venture, joint stock
company, trust, unincorporated association or other entity, or any Governmental
Body.




“Personal Information” means information from or about an individual that is
sufficient to identify such individual, including, but not limited to, an
individual’s: first and last name, home or other physical address; telephone
number, including home telephone number and mobile telephone number, email
address or other contact information; financial account number,
government-issued identifier, or persistent identifier, such as IP address or
other unique identifier with another piece of information that would permit the
identification of a Person; list of contacts, provided that the list permitted
specific identification of those on such list; sufficiently precise physical
location; or any other information from or about an individual consumer that is
combined with information from or about an individual that is sufficient to
identify such individual.




“Purchase Price” shall have such meaning as set forth in Section 2.4.




“Registered IP” means all Intellectual Property rights that are registered or
filed with or issued by any Governmental Body, including all patents, registered
copyrights, registered mask works, and registered trademarks and all
applications for any of the foregoing.




“Registered IP Fees” shall have such meaning as set forth in Section 4.15(c).




“SEC Documents” shall have such meaning as set forth in Section 5.5.




“Seller” shall have the meaning as set forth in the recitals.




“Software” means all (i) computer programs and other software, including
software implementations of algorithms, models, and methodologies, whether in
source code, object code or other form, including libraries, subroutines and
other components thereof, (ii) computerized databases and other computerized
compilations and collections of data or information, including all data and
information included in such databases, compilations or collections, (iii)
screens, user interfaces, command structures, report formats, templates, menus,
buttons and icons, (iv) descriptions, flow-charts, architectures, development
tools, and other materials used to design, plan, organize and develop any of the
foregoing and (v) all documentation, including development, diagnostic, support,
user and training documentation related to any of the foregoing.





3




--------------------------------------------------------------------------------

“Tax Returns” means all returns, information returns, reports, declarations, or
other filings required to be made with any Governmental Body with respect to
Taxes.




“Taxes” mean all taxes of any kind, charges, fees, customs, levies, duties,
imposts, required deposits or other assessments, including all net income,
capital gains, gross income, gross receipt, property, franchise, sales, use,
excise, ad valorem, value added, transfer, gains, profits, license, net worth,
asset, transaction, and other taxes, imposed upon any Person by any Law or
Governmental Body, together with any interest and any penalties, or additions to
tax, with respect to such taxes.




“Third Party” means any Person other than, and not an Affiliate of, a Party.




“Third Party Consents” shall have such meaning as set forth in Section 4.3(d).







ARTICLE II

PURCHASE AND SALE OF ASSETS




2.1.

Purchase and Sale of Assets.  Subject to the terms and conditions of this
Agreement, at the Closing, Seller agrees to sell, convey and assign to Buyer,
and Buyer agrees to purchase from Seller, free and clear from all Encumbrances,
all of Seller’s right, title and interest in, to and under the assets specified
below and any additional assets listed on Schedule 2.1 hereof (which are
hereinafter collectively referred to as the “Assets”):




(a)

goodwill of Seller with respect to the Business;




(b)

customer contracts, databases, sales pipeline, proposals of the Business, and
project files associated with the assets;




(c)

all Licenses and Permits of the Business, to the extent transferable to Buyer;




(d)

the assets to be transferred pursuant to the IP Assignment;




(e)

all social media accounts used by Seller in the conduct of the Business,
including all user names and passwords associated with such social media
accounts.

(f)

all Purchased Contracts, including but not limited to the accounts with any
Third Party provider enabling the Business’ website and/or application, to the
extent the contracts associated with those accounts are assignable; and




(g)

all rights, IP Claims and causes of action against Third Parties resulting from
or relating to the operation of the Business and the Assets prior to the Closing
Date, including without limitation, any rights, claims and causes of actions
arising under warranties from vendors and other third parties and the proceeds
of insurance.  




The term “Assets” shall not include the following, which shall not be acquired
by Buyer pursuant to this Agreement:




(a)

Twenty-three thousand dollars ($23,000) in cash held by Seller prior to the
Closing;




(b)

Accounts receivable by Seller for sales made prior to the Closing, in the
aggregate amount of thirty-one thousand five hundred dollars ($31,500).




2.2.

Assignment of Contracts.  Upon the terms and subject to the conditions of this
Agreement, at  the Closing, Seller shall assign and transfer to Buyer, and Buyer
shall assume and take assignment of, all of Seller’s existing Contracts
(collectively, the “Purchased Contracts”) subject to any required Third Party
Consents. Seller shall take or cause to be taken all actions reasonably
necessary to receive all required Third Party Consents to the assignment to
Buyer of the Purchased Contracts.  Buyer shall not be obligated to assume, and
the Seller shall not be obligated to assign, any Purchased Contracts which
require consent to assignment unless such Third Party Consent has been obtained.




2.3.

Liabilities.  Notwithstanding anything to the contrary contained herein, Buyer
will not assume any liabilities of Seller except those listed on Schedule 2.3
(“Assumed Liabilities”). Excluded liabilities (the “Excluded Liabilities”) shall
include, without limitation, the following:





4




--------------------------------------------------------------------------------




(a)

repayment of an outstanding loan in the principal amount of fifty-five thousand
dollars ($55,000), and repayment of any interest thereon which is accrued prior
to Closing or may accrue after Closing, and any claims or Actions that may arise
therefrom;




(b)

Seller’s lease at 1201 Santa Fe Drive, Denver Colorado 80204, and any
obligations, claims or Actions heretofore existing or that may arise thereunder;




(c)

liabilities arising from Seller’s breaches, defaults or failures of performance
(i) under the Purchased Contracts or (ii) the operation of the Business arising
out of events occurring on or before the Closing;




(d)

any liabilities for Taxes incurred or accrued by Seller, including but not
limited to payroll, sales, income, and any Taxes that become due as a result of
this transaction;




(e)

any debt, payables or other liabilities, including without limitation any
equipment or other leases (operating, capitalized or otherwise), any 401(k),
profit sharing or pension plan, any deferred compensation payables, accrued
bonus, payroll or vacation payables, or COBRA-related obligations;




(f)

any litigation, dispute or Action pending or threatened against Seller or its
management; and any warranty liability to customers arising out of events
occurring on or before the Closing Date, other than those related to IP Claims
being transferred and assigned to Buyer;




(g)

accrued interest on any debt obligations of Seller; and




(h)

any liabilities not related to the Business.




2.4.

Purchase Price.  In consideration for the sale, transfer, assignment, conveyance
and delivery by Seller to Buyer of the Assets, and Seller’s agreement to retain
and satisfy all liabilities of Seller other than the Assumed Liabilities, Buyer
shall issue to Seller or its designee(s) eighty thousand (80,000) shares (the
“Common Shares”) of Buyer’s common stock, par value $0.001 per share (“Common
Stock”)(the “Purchase Price”), which Common Shares shall be held in escrow with
Sichenzia Ross Friedman Ference LLP until such date as is six months from the
Closing Date, at which time the Common Shares shall be released to Seller or its
designee(s) if no claims have been made by any Person or governmental entity
related to or arising from Seller’s Intellectual Property or a determination
that the Seller’s representations in Section 4.15 hereof are not accurate
resulting in harm to the Buyer (a “New IP Claim”), provided that if a New IP
Claim has been made during the six-month period following the Closing Date, the
Common Shares shall remain in escrow until the New IP Claim is finally resolved
with no option to appeal, at which time the Common Shares shall be released to
Seller or its designee(s) less the value of any and all settlement, penalties,
damages or other liabilities arising from the New IP Claim (the “Claim
Resolution Amount”) and the Claim Resolution Amount shall be released to Buyer.
For the purposes of satisfying any New IP Claim, the Common Shares shall have a
value of $1.00 per share.  As an example, if a New IP Claim arises which results
in damages of Fifty thousand ($50,000) dollars, 50,000 of the common shares
shall be returned to the Company for cancellation, but if a New IP Claim arises
which results in damages of $200,000 to Buyer, the exclusive remedy shall be to
cancel the 80,000 common shares.




2.5.

Employment Agreements.  As a condition to its purchase of the Assets, Buyer
shall execute an employment agreement with each of Mr. Jacob Kulchin, Chief
Executive Officer of Seller, and Mr. Bryan DeHaven, Creative Director of Seller
(together, the “Employment Agreements”) in the form attached hereto as Exhibit
D, the terms of which are more fully described therein.




ARTICLE III

CLOSING




3.1.

Closing Date.  The Parties shall mutually endeavor to close this Agreement no
later than September 30, 2015, provided that the Closing shall be subject to
extension by Buyer for up to thirty (30) days (such final date, the “Closing
Date”). If all conditions described in Section 3.2 and Section 3.3 have been met
earlier, the Parties shall work to close this Agreement as soon as commercially
practicable following the date on which such conditions are met, and the Closing
Date shall be on such date as the Parties mutually agree.




3.2.

Conditions to Obligations of Buyer.  The obligations of Buyer to effect the
Closing shall be subject to the following:





5




--------------------------------------------------------------------------------




(a)

(i) Seller shall have performed all of its obligations hereunder required to be
performed by it in all material respects at or prior to the Closing Date, (ii)
the representations and warranties of Seller contained in this Agreement, any
Collateral Agreement and any certificate or other writing delivered by Seller
pursuant hereto, shall, except as otherwise contemplated by this Agreement, any
Collateral Agreement and any certificate or other writing delivered by Seller
pursuant hereto, be true and correct in all material respects at and as of the
Closing Date as if made as of that date (except to the extent expressly made as
of an earlier date, in which case as of the earlier date), and (iii) Seller
shall have provided to Buyer a certificate signed by its President to the
foregoing effect.




(b)

Seller’s delivery of the following items to Buyer at or prior to the Closing, in
form and substance reasonably satisfactory to Buyer:




(i)

copies of any Third Party Consents;




(ii)

a copy of a resolution of Seller’s Board of Directors authorizing the execution,
delivery and performance of this Agreement and the Collateral Agreements, which
resolutions shall be certified by the Secretary of Seller;




(iii)

a copy of the consent of such number of Seller’s shareholders as is required by
Colorado law and by Seller’s Articles of Incorporation, authorizing the
execution, delivery and performance of this Agreement and the Collateral
Agreements;




(iv)

such other instruments of assignment, transfer and conveyance as Buyer shall
reasonably request to transfer to and vest in Buyer all Seller’s right, title
and interest in, to and under the Assets;




(v)

the keys to all locks located on or in the Assets (and any and all cards, codes,
devices, usernames, passwords, internet addresses, or things necessary to access
any of the Assets), which shall be surrendered on request to Buyer where such
Assets are located;




(vi)

a bill of sale for the Assets in the form attached as Exhibit A hereto (the
“Bill of Sale”) duly executed by Seller;




(vii)

an assignment agreement in the form attached as Exhibit B hereto transferring
all of Seller’s right, title and interest in and to the Assets to Buyer (the
“Assignment Agreement”) duly executed by Seller;




(viii)

an assignment agreement in the form attached hereto as Exhibit C hereto
transferring all of Seller’s right, title and interest in and to Seller’s
Intellectual Property to be transferred to Buyer pursuant to this Agreement to
Buyer duly executed by Seller (the “IP Assignment”);




(ix)

the Employment Agreements in the form attached as Exhibit D duly executed by Mr.
Kulchin and Mr. DeHaven, as applicable;




(x)

this Agreement duly executed by Seller; and




(xi)

all the Schedules set forth herein.




(c)

No Material Adverse Effect shall have occurred to the Business or the Assets.




(d)

No litigation, dispute or Action challenging this Agreement or the transactions
contemplated herein or seeking to prohibit, alter, prevent or materially delay
the Closing shall be pending or have been instituted by any Person before any
court, arbitrator or Governmental Body.




(e)

Buyer shall have completed to its satisfaction the legal, financial and business
due diligence investigations of Seller, and such investigations shall not have
revealed a material impairment of the Assets that is disclosed herein.  




(f)

Simultaneous with the deliveries referred to in this Section 3.2, Seller shall
take or cause to be taken all such actions as may reasonably be required to put
Buyer in actual possession and operating control of the Assets, including the
Intellectual Property.  To the extent deliveries required under Section 3.2(b)
are not made, Buyer, in its sole discretion, may waive such requirement; but if
such requirement is not waived, Seller shall cooperate in any reasonable
arrangement proposed by Buyer designed to obtain for Buyer the material benefits
and privileges of such deliveries not made.





6




--------------------------------------------------------------------------------




3.3.

Conditions to Obligations of Seller.  The obligations of Seller to effect the
Closing shall be subject to the following:




(a)

(i) Buyer shall have performed all of its obligations hereunder required to be
performed by it in all material respects at or prior to the Closing Date, (ii)
the representations and warranties of Buyer contained in this Agreement  and any
certificate or other writing delivered by Buyer pursuant hereto, shall, except
as otherwise contemplated by this Agreement , and any certificate or other
writing delivered by Seller pursuant hereto, be true and correct in all material
respects at and as of the Closing Date as if made as of that date (except to the
extent expressly made as of an earlier date, in which case as of the earlier
date), and (iii) Buyer shall have provided to Seller a certificate signed by its
President to the foregoing effect.




(b)

Buyer’s delivery of the following items to Seller at or prior to the Closing, in
form and substance reasonably satisfactory to Seller:




(i)

a copy of a resolution of Buyer’s Board of Directors authorizing the execution,
delivery and performance of this Agreement and the Collateral Agreements, which
resolutions shall be certified by the Secretary of Buyer;




(ii)

a certificate representing the Common Shares in the name of Seller or its
designee(s);




(iii)

the Bill of Sale duly executed by Buyer;




(iv)

the Assignment Agreement duly executed by Buyer;




(v)

the IP Assignment duly executed by Buyer;




(vi)

the Employment Agreements duly executed by Buyer;




(vii)

this Agreement duly executed by Buyer; and




(viii)

 all the Schedules set forth herein.




(c)

No litigation, dispute or Action challenging this Agreement or the transactions
contemplated hereby or seeking to prohibit, alter, prevent or materially delay
the Closing shall be pending or have been instituted by any Person before any
court, arbitrator or Governmental Body.




(d)

Satisfactory completion by the Seller of its legal, financial and business due
diligence investigations of the Buyer, which investigations have not revealed a
material adverse change in the business, properties, operations, financial
condition or results of operations of Buyer that has not been disclosed herein
or in the SEC Documents on or prior to the date of this Agreement.







ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER




Except as set forth in the Schedules attached hereto, Seller represents and
warrants to Buyer that the statements contained in this ARTICLE IV are true and
correct as of the date hereof.




4.1.

Organization and Qualification.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Colorado.  Seller
has all requisite power and authority to own, lease and license the Assets,
including Seller’s Intellectual Property, as such Assets are currently owned,
operated, leased or licensed, and to operate the Business as such Business is
currently operated.




4.2.

Authorization; Binding Effect.




(a)

Seller has all requisite company power and authority to execute and deliver this
Agreement and each Collateral Agreement to which it is or will be a party and to
effect the transactions contemplated hereby and thereby. The execution, delivery
and performance by Seller of this Agreement and each Collateral Agreement to
which it is or will be a party and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly and validly approved
by Seller’s Board of Directors, and such number of its shareholders as is
required by Colorado law and Seller’s Articles of Incorporation to authorize
performance of this Agreement and the Collateral Agreements, and no other
company actions or proceedings on the part of Seller, Seller’s shareholders or
any Affiliate of Seller are necessary to authorize the execution, delivery and
performance by Seller of this Agreement or the Collateral Agreements to which it
is or will be a party or the transactions contemplated hereby and thereby.





7




--------------------------------------------------------------------------------




(b)

Seller has duly and validly executed and delivered this Agreement. When this
Agreement and each of the Collateral Agreements have been duly executed and
delivered by Seller (assuming due execution by Buyer and any party to such
agreements other than Seller), this Agreement and each such Collateral Agreement
will constitute valid and legally binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, except as such
agreements may be subject to bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws and equitable principles
relating to or affecting or qualifying the rights of creditors generally and
general principles of equity.




4.3.

Non-Contravention; Third Party Consents.  The execution, delivery and
performance of this Agreement and the Collateral Agreements by Seller, and the
consummation of the transactions contemplated hereby and thereby do not and will
not:




(a)

conflict with or result in a breach or violation of any provision of any
organizational documents of Seller, it being expressly understood that Seller is
required to obtain the authorization of its Board of Directors to the
transactions contemplated hereunder, which authorization shall be obtained prior
to the Closing Date;




(b)

violate, or result in a breach of, or constitute an occurrence of default under
any provision of, result in the acceleration or cancellation of, any obligation
under, or give rise to a right by any Third Party to terminate or amend its
obligations under, any Purchased Contract, or result in the creation of any
Encumbrance upon any of the Assets, which violation, breach, default or
Encumbrance would have a Material Adverse Effect. For the avoidance of doubt,
there are no Purchased Contracts which provide any customer thereto with the
right to cancel or terminate their Purchased Contract in the event of (i) an
assignment of the Purchased Contract to the Buyer, or (ii) the sale of
substantially all of the Seller’s assets to the Buyer;




(c)

to Seller’s Knowledge, violate any applicable Law of any Governmental Body
having jurisdiction over Seller or the Assets, which would have a Material
Adverse Effect; or




(d)

require the consent, authorization, order or approval of, filing or registration
with, or waiver of any right of first refusal or first offer from, any
Governmental Body, Person or Third Party, that has not been obtained, except as
would not individually or in the aggregate be materially adverse to Seller (any
such consents, approvals, orders, authorizations, registrations, declarations
and filings being referred to herein collectively as the “Third Party
Consents”).

 

4.4.

Assets – Sufficiency and Title.




(a)

The Assets constitute all of the assets, tangible and intangible, of any nature
whatsoever, necessary to operate the Business in the manner presently operated
by Seller.




(b)

Seller has good and valid title to, or a valid leasehold interest or license in,
all of the Assets, free and clear of any Encumbrances, and has the full right to
sell, convey, transfer, assign and deliver all of the Assets to Buyer at the
Closing, free and clear of all Encumbrances.




(c)

All the tangible Assets are in good working condition and repair, consistent
with their current use.




(d)

There are no material defects in, or conditions with, the Assets that will
negatively impact Buyer’s ability to use the Assets as they are currently used.
Seller is not a party to any Contract with any Third Party to sell, transfer,
assign, convey or otherwise dispose of any portion of the Assets or any portion
of Seller’s interest in any of the Assets.




4.5.

Licenses and Permits.  To Seller’s Knowledge, Seller is in compliance with the
Licenses and Permits, if any, required for it to own, operate, lease or license
the Assets as such Assets are currently owned, operated, leased or licensed, and
to operate the Business as such Business is currently operated, and to Seller’s
Knowledge no Action is pending or threatened which could revoke or limit any
License or Permit.




4.6.

Compliance with Laws; Litigation.  To Seller’s Knowledge, Seller is in
compliance with all Laws of or from Governmental Bodies applicable to the
Business and the Assets.




(a)

There are no Actions pending or, to Seller’s Knowledge, threatened, against
Seller or any of its officers, managers, employees or members in their capacity
as such, with respect to the Business, the Assets or the Purchased Contracts.
 Seller is not subject to any order (consent or other), judgment, decree,
injunction or stipulation of or with any court or other Governmental Body that
names Seller and imposes a material ongoing obligation with respect to the
operation of the Business and the Assets, which would have a Material Adverse
Effect.





8




--------------------------------------------------------------------------------




(b)

There are no Actions pending or, to Seller’s Knowledge, threatened by or against
Seller with respect to this Agreement or any of the Collateral Agreements, or in
connection with the transactions contemplated hereby or thereby, that would
reasonably be expected to prevent or materially delay the consummation by Seller
of the transactions contemplated hereby or thereby or would reasonably be
expected individually or in the aggregate to have a Material Adverse Effect.




4.7.

Purchased Contracts.  All amounts due and payable with respect to the Purchased
Contracts prior to the date hereof have been paid through the date hereof and
all such amounts due and payable immediately prior to the Closing Date will have
been paid through the Closing Date and, to Seller’s Knowledge, there are no
material breaches, violations or defaults under any provision of any Purchased
Contracts, which would have a Material Adverse Effect.  To Seller’s Knowledge,
Seller has complied with all terms of use, terms of service and other
obligations of the Purchased Contracts and all associated policies and
guidelines relating to its use of any social media platforms, sites or services
in the conduct of the Business.




4.8.

Taxes.




(a)

To the Seller’s knowledge, there are no liens for Taxes upon any of the Assets,
except for liens for Taxes not yet due and payable.




(b)

Seller has paid, or made provision for the payment of, all material Taxes
required to be paid by it with respect to the Business and the Assets.




4.9.

Brokers.  No broker, finder, financial advisor or other Person is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
from Buyer in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller or any of its Affiliates.




4.10.

Environmental Matters.




(a)

To Seller’s Knowledge, Seller is operating the Business and Assets in material
compliance with all applicable Environmental Laws;




(b)

Seller has not, and, to Seller’s Knowledge, no other Person has, used, stored,
disposed of, released or managed (whether by act or omission) any Hazardous
Substances in a manner that could reasonably be expected to result in the owner
or operator of the Business or Assets incurring any material liability or
expense;




(c)

Seller has not received any written notice from any Governmental Body that
Seller is in violation of any Environmental Law in connection with its operation
of the Business and Assets; and




(d)

Seller is not subject to any pending or, to Seller’s Knowledge, threatened
Action in connection with the Business or Assets involving a demand for damages,
injunctive relief, penalties or other potential liability with respect to a
violation of any Environmental Law or release of any Hazardous Substance.




4.11.

Insurance.




All current insurance policies related to the ownership and operation of the
Business and the Assets are in full force and effect; all premiums due thereon
have been paid by Seller; and Seller is otherwise in material compliance with
the terms and provisions of such policies.  Furthermore, (i) Seller has not
received any written notice of cancellation or non-renewal of any such policy or
arrangement nor is the termination of any such policy or arrangement threatened
to Seller’s Knowledge, (ii) there is no claim pending under any of such policies
or arrangements as to which coverage has been questioned, denied or disputed by
the underwriters of such policies or arrangements, (iii) Seller has not received
any written notice from any of its current insurance carriers that any insurance
premiums will be increased in the immediate future or that any insurance
coverage presently provided will not be available to Seller in the immediate
future on substantially the same terms as now in effect, and (iv) none of such
policies or arrangements provides for experienced-based liability or loss
sharing arrangement affecting Seller.




4.12.

Financial Statements.  




(a)

Seller has provided Buyer with Seller’s internally prepared, unaudited balance
sheet and, income statement as of September 1, 2015 (the “Balance Sheet Date”)
for the Business. These financial statements have been prepared in accordance
with the books and records of Seller and fairly represent, in all material
respects, the financial condition of the Business as at the dates indicated and
the results of operations for the periods then ended.  





9




--------------------------------------------------------------------------------




(b)

Seller agrees to provide the Buyer with a copy of any financial statements
prepared by an independent accounting firm.




4.13.

Absence of Certain Changes.  Since the Balance Sheet Date, Seller has conducted
the Business in the ordinary course consistent with past practice and there has
not been:




(a)

any Material Adverse Effect;




(b)

any material damage, destruction or other property or casualty loss affecting
the Business or the Assets (whether or not covered by insurance);




(c)

any transaction or commitment made, or any Contract or agreement entered into,
by Seller relating to the Business, the Assets or the Purchased Contracts, or
any relinquishment of any Contract or other right, other than transactions and
commitments (including acquisitions and dispositions of equipment) in the
ordinary course of the Business consistent with past practice;




(d)

any material change in the accounting methods, policies, principles or practices
of Seller;




(e)

any amendment, termination or waiver by Seller of any right of substantial value
under any agreement, Contract or other written commitment by which the Business,
the Assets or the Purchased Contracts are bound; or




(f)

any agreement or understanding entered into by Seller to do, directly or
indirectly, any of the foregoing.




4.14.

Investment Representations.




(a)

Seller is not acquiring the Common Shares in contravention of the Securities Act
of 1933, as amended (the “Securities Act”).




(b)

In proceeding with the transactions contemplated hereby, Seller is not relying
upon any representation or warranty of Buyer, or any of its officers, directors,
employees, agents or representatives thereof, except the representations and
warranties set forth herein and the statements contained in Buyer’s filings with
the Securities and Exchange Commission.




(c)

Seller has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of acquiring the Common Shares and
Warrants and understands the risks of, and other considerations relating to, its
acquisition of the shares of the Common Shares and Warrants.




4.15          Proprietary Rights.

(a)

Registered IP. Schedule 4.15(a) contains a complete and accurate list of all
Registered IP owned or purported to be owned by or filed in the name of Seller,
which list identifies (i) the jurisdiction in which each item of Registered IP
has been registered or filed, and (ii) any item of Registered IP that is jointly
owned with any other Person.




(b)

All Registered IP are active and have not been abandoned for any reason.




(c)

All required filings and fees (“Registered IP Fees”) related to the Registered
IP have been timely filed with and paid to the relevant Governmental Bodies and
authorized registrars, and all Registered IP are in good standing. Seller has
provided Buyer with true and complete copies of all file histories, documents,
certificates, Government Body actions, correspondence and other materials
related to all Registered IP.




(d)

Third Party IP and Inbound Licenses. Schedule 4.15(d) contains a complete and
accurate list of all Intellectual Property licensed to the Seller (other than
non-customized, executable code, internal use software licenses for software
that is not incorporated into, or used directly in the development,
manufacturing, or distribution of, the Seller’s products or services and that is
generally available on standard terms for less than $2,000), and the
corresponding Contracts in which such Intellectual Property is licensed to
Seller.




(e)

Outbound Licenses. Schedule 4.15(e) contains a complete and accurate list of all
Contracts currently in effect in which any Person has been granted any license
under, or otherwise transferred or conveyed any right or interest in, Seller
Intellectual Property; provided, however, that all consumers who have downloaded
any apps created and/or distributed by Seller are not listed in such Schedule
(it being recognized that such consumers have a license to use such apps).
Seller is not bound by, or subject to, any Contract containing any covenant or
other provision that in any way limits or restricts the ability of Seller to
use, exploit, assert, or enforce the Seller’s Intellectual Property anywhere in
the world which limitations or restrictions would reasonably be expected to have
a Material Adverse Effect (it being understood that Seller’s apps may be
distributed through third party apps markets and that such distributors may
impose various restrictions on distribution under the applicable agreements for
distributing apps through such channels).




10




--------------------------------------------------------------------------------




(f)

Demand Letters. Seller has not received any letters or other written or
electronic communications or correspondence, between Seller and any other Person
regarding any actual, alleged, claimed, or suspected infringement or
misappropriation of Seller Intellectual Property, along with a brief description
of the current status of each such matter (“Demand Letters”).




(g)

Ownership Free and Clear. The Seller exclusively owns all right, title, and
interest to and in the Seller Intellectual Property (other than Intellectual
Property licensed from Third Parties) free and clear of any Encumbrances other
than Encumbrances in favor of Buyer.




(h)

Valid and Enforceable. All Seller’s Intellectual Property is valid, subsisting,
and enforceable (although Seller makes no representations with regard to
Intellectual Property licensed from Third Parties). Without limiting the
generality of the foregoing:




(i)

 No trademark or trade name owned, used, or applied for by Seller conflicts or
interferes with any trademark or trade name owned, used, or applied for by any
other Person. Seller has no Knowledge with respect to and is not aware of any
other basis for a claim that any of the Seller Intellectual Property is invalid
or unenforceable.

(ii)

All Seller’s Intellectual Property (other than in-licensed Intellectual
Property) that is Registered IP is in compliance with all formal legal
requirements and all filings, payments, and other actions required to be made or
taken to maintain such Registered IP in full force and effect have been made by
the applicable deadline. Schedule 4.15(f)(ii) contains a complete and accurate
list of all actions, filings, and payments that must be taken or made through
December 31, 2015, in order to maintain such Registered IP in full force and
effect.

(iii)

No legal proceeding (including any interference, opposition, reissue, or
reexamination proceeding) is pending or, to Seller’s Knowledge, threatened, in
which the scope, validity, or enforceability of any Seller Intellectual Property
is being, has been, or could reasonably be expected to be contested or
challenged, and there has been no such legal proceeding.




(i)

Trade Secrets. Seller has taken all reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its respective rights in
its respective Trade Secrets.




(j)

 Employees and Contractors. All employees and contractors of Seller who were
involved in the creation or development of the Seller Intellectual Property have
signed agreements assigning such Seller Intellectual Property to Seller and
binding them to confidentiality provisions regarding to the Seller Intellectual
Property. No past or present member, officer, manager, or employee of Seller has
any claim, right, or interest to or in any Seller Intellectual Property.




(k)

Chain of Title. Seller has properly recorded assignments from all named
inventors for all patents and patent applications included in the Registered IP
owned or purported to be owned by Seller.




(l)

Impairment of Goodwill. The goodwill associated with or inherent in Seller’s
trademarks (both registered and unregistered) has not been impaired.




(m)

Infringement of Seller Intellectual Property by Third Parties. To Seller’s
Knowledge, no Person has infringed, misappropriated, or otherwise violated, and
no Person is currently infringing, misappropriating, or otherwise violating, any
of Seller’s Intellectual Property, provided that Seller makes no representation
with regard to in-licensed Intellectual Property.




(n)

Government Rights. No government funding or personnel were used, directly or
indirectly, by Seller to develop or create, in whole or in part, any of Seller’s
Intellectual Property.




(o)

Effects of This Transaction. Neither the execution or delivery of this Agreement
nor the performance of this Agreement and the consummation of the transactions
contemplated hereby will, with or without notice or lapse of time, result in, or
give any other Person the right or option to cause or declare, (i) a loss of, or
Encumbrance or restriction on, any of Seller’s Intellectual Property or any
license to Intellectual Property held by Seller; (ii) a breach of any license
agreement; (iii) the release or delivery of any of Seller’s Intellectual
Property to any other Person; or (iv) the grant, assignment, or transfer to any
other Person of any license or other right or interest under, to, or in any of
Seller’s Intellectual Property.





11




--------------------------------------------------------------------------------




(p)

No Infringement of Third Party IP Rights. To Seller’s Knowledge, Seller has
never infringed, misappropriated, or otherwise violated the Intellectual
Property Rights of any other Person, which infringement or misappropriation
would reasonably be expected to have a Material Adverse Effect on Seller.
Without limiting the generality of the foregoing, to Seller’s Knowledge no
product, information, or service ever manufactured, produced, distributed,
published, used, provided, or sold by or on behalf of Seller, and no
Intellectual Property ever owned, used, or developed by Seller, has infringed,
misappropriated, or otherwise violated the Intellectual Property Rights of any
other Person, which infringement or misappropriation would reasonably be
expected to have a Material Adverse Effect on Seller.




(q)

Pending, Threatened, or Possible IP Infringement Claims. There are no pending
or, to Seller’s Knowledge, threatened infringement, misappropriation, or similar
claims or legal proceedings against Seller or to Seller’s knowledge against any
other Person who would be entitled to indemnification by Seller for such claim
or legal proceeding. Seller has never received any written notice of any actual,
alleged, possible, potential, or suspected infringement or misappropriation of
any other Person’s Intellectual Property Rights by Seller or by any product or
service developed, manufactured, distributed, provided, or sold by or on behalf
of Seller.




(r)

Sufficiency. To Seller’s Knowledge, the Seller owns or otherwise has all
Intellectual Property rights needed to conduct its business as currently
conducted or planned to be conducted.




4.16

Privacy; Data Security.

(a)           Seller has not collected Personal Information, including data
collected from an IP address, web beacon, pixel tag, ad tag, cookie, JavaScript,
local storage, Software, or by any other means, or from a particular computer,
Web browser, mobile telephone, or other device or application, where such data
is or may be used to identify or contact an individual, device, or application
(including, without limitation, by means of an advertisement or content), or to
predict or infer the preferences, interests, or other characteristics of the
device or of a user of such device or application or is otherwise used to target
advertisements or other content to a device or application or to a user of such
device or application (“Non-Personal Information”).  Seller does not, and the
Assets purchase do not provide for collection or utilization of, Personal
Information or Non-Personal Information, nor perform in any manner when utilized
by users as intended, any function that would collect Personal Information or
Non-Personal Information from users of its apps.  The Seller has complied in all
material respects with all Laws (which for such purposes shall include the
policy of such third party apps markets that distribute Seller’s apps) relating
to: (i) the privacy of users of (including Internet or mobile users who view or
interact with) the Seller Offerings and all of the websites of the Seller, and
(ii) the collection, use, storage, retention, disclosure, and disposal of any
Personal Information or Non-Personal Information collected by the Seller, or by
Third Parties acting on the Seller’s behalf or having authorized access to the
Seller’s records.  The privacy practices of the Seller concerning the
collection, use, retention, disclosure, and disposal, of Personal Information or
Non-Personal Information conform, and at all times have materially conformed, to
all of the contractual commitments of the Seller including to viewers of the
websites of the Seller and users of (including Internet users who view or
interact with) the Seller Offerings and the contractual commitments of the
Seller through which Seller Offerings are offered.  The Seller’s Offerings
conform, and at all times have materially conformed to applicable Law and, to
the extent subject thereto, to the Network Advertising Initiative’s
Self-Regulatory Code of Conduct (2008), the Digital Advertising Alliance’s
Self-Regulatory Principles for Online Behavioral Advertising, and the Federal
Trade Commission’s Principles for the Self Regulation of Online Behavioral
Advertising (2010).  Except as required to process a transaction or provide the
Seller Offerings, the Seller has not disclosed, and does not have any obligation
to disclose, any Personal Information or Non-Personal Information to any Third
Party.  The Seller, the Seller’s websites and the Seller Offerings, have made
all disclosures to users or customers and obtained all necessary consents from
users or customers required by applicable Law, and none of such disclosures made
or contained in any of the Seller’s websites or in any such materials have been
inaccurate, misleading or deceptive or in violation of any applicable Law.  No
Actions have been asserted or, to the knowledge of the Seller, are threatened
against the Seller by any Person alleging a violation of any Person’s privacy,
personal or confidentiality rights under the Privacy Policies or any applicable
Law.  Neither this Agreement nor the transactions contemplated by this
Agreement, including any disclosures of data, will violate the Privacy Policies
as they currently exist or as they existed at any time during which any of the
Personal Information or Non-Personal Information was collected or obtained.




(b)           To the knowledge of the Seller, at all times since inception, the
Seller has complied in all material respects with any Law applicable to the
Seller relating to the security of Personal Information to which the Seller or
Third Parties acting on the Seller’s behalf or otherwise having authorized
access to the Seller’s records, have access or otherwise collect or handle.  To
the knowledge of the Seller, the Seller’s information security practices
conform, and at all times have conformed, in all material respects with (i) any
information security statements made by the Seller and (ii) all of the
contractual commitments of the Seller, including, but not limited to, any
contractual commitments to analytics providers, data providers, publishers,
advertisers and advertising networks, exchanges and advertising networks,
through which Seller Offerings are offered.  The Seller has made no statements
to the general public regarding the information security practices of the
Seller.  No Actions have been asserted or, to the knowledge of the Seller, are
threatened against the Seller by any Person with respect to the security of
Personal Information.  To the knowledge of the Seller, there has been no
unauthorized access to or unauthorized disclosure or use of Personal Information
owned or licensed by the Seller or in the Seller’s possession or control by or
to any Third Party, including any Governmental Entity.





12




--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER




Buyer represents and warrant to Seller that the statements contained in this
ARTICLE V are true and correct as of the date hereof.




5.1.

Organization.  Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Colorado. Buyer has all requisite
corporate power and authority to own, lease or license and operate its business
and assets as currently operated.




5.2.

Authorization; Binding Effect.




(a)

Buyer has all requisite corporate power and authority to execute and deliver
this Agreement and each Collateral Agreement to which it is or will be a party
and to effect the transactions contemplated hereby and thereby. The execution,
delivery and performance by Buyer of this Agreement and each Collateral
Agreement to which it is or will be a party and the consummation by Buyer of the
transactions contemplated hereby and thereby has been duly and validly approved
by Buyer’s Board of Directors and such number of its shareholders as is required
by Colorado law and Buyer’s Articles of Incorporation, and no other corporate
actions or proceedings on the part of Buyer are necessary to authorize the
execution, delivery and performance by Buyer of this Agreement or the Collateral
Agreements to which it is or will be a party or the transactions contemplated
hereby and thereby.




(b)

Buyer has duly and validly executed and delivered this Agreement.  When this
Agreement and each of the Collateral Agreements to which Buyer is or will be a
party have been duly executed and delivered by Buyer and (assuming due execution
by Seller), this Agreement and each such Collateral Agreement to which it is a
party will constitute valid and legally binding obligations of Buyer,
enforceable against them in accordance with their respective terms, except as
such agreements may be subject to bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws and equitable principles
relating to or affecting or qualifying the rights of creditors generally and
general principles of equity.




5.3.

Non-Contravention; Buyer’s Consents. The execution, delivery and performance of
this Agreement and the Collateral Agreements by Buyer, and the consummation of
the transactions contemplated hereby and thereby do not and will not:




(a)

conflict with or result in a breach or violation of any provision of any
organizational documents of Buyer;




(b)

violate, or result in a breach of, or constitute an occurrence of default under
any provision of, result in the acceleration or cancellation of any obligation
under, or give rise to a right by any Third Party to terminate or amend its
obligations under, any Contract to which Buyer is a party or by which it or its
assets or properties are bound, or result in the creation of any Encumbrance
upon any of its assets or properties, which violation, breach, default or
Encumbrance would individually or in the aggregate be material to Buyer or
materially impair or delay or prevent the consummation of the transactions
contemplated hereby;




(c)

to Knowledge of Buyer, violate any applicable Law of any Governmental Body
having jurisdiction over Buyer or any of its properties, which violation would
individually or in the aggregate be materially adverse to Buyer; or




(d)

require the consent, authorization, order or approval of, filing or registration
with, or waiver of any right of first refusal or first offer from, any
Governmental Body or any Third Party, that has not been obtained, except as
would not individually or in the aggregate be materially adverse to Buyer.




5.4.

Compliance with Laws; Litigation.




(a)

To Buyer’s Knowledge, Buyer is in material compliance with all Laws of or from
Governmental Bodies applicable to its business and assets, except with regard to
the Controlled Substances Act to the extent disclosed in its SEC Documents; and




(b)

There are no Actions pending against Buyer or, to the Knowledge of Buyer,
threatened by or against Buyer with respect to this Agreement or any of the
Collateral Agreements, or in connection with the transactions contemplated
hereby or thereby.





13




--------------------------------------------------------------------------------




5.5.

SEC Documents; Financial Statements. Except as described on Schedule 5.5 hereto,
Buyer has filed all reports, schedules, forms, statements and other documents
required to be filed by Buyer under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve (12) months
preceding the date hereof (or such shorter period as Buyer was required by law
or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable. None of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of Buyer included
in the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of
Buyer and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
All non-GAAP financial information included in the SEC Documents complies with
the requirements of Regulation G and Item 10 of Regulation S-K regarding the use
of non-GAAP financial information. Except as set forth in the SEC Documents,
Buyer has received no notices or correspondence from the SEC for the one year
preceding the date hereof. The SEC has not commenced any enforcement proceedings
against Buyer.




5.6.

Brokers.  No broker, finder, financial advisor or other Person is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
from Buyer in connection with the transactions contemplated by this Agreement
based on arrangements made by or on behalf of Buyer or any Affiliate thereof.




5.7.

Absence of Certain Changes.  Except as disclosed in the SEC Documents, there has
been no material adverse change in the business, properties, operations,
financial condition or results of operations of Buyer.  Buyer has not taken any
steps, and does not currently expect to take any steps, to seek protection
pursuant to any Bankruptcy Law nor does Buyer have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings. Based on the consolidated financial condition of Buyer
as of the Closing Date, after giving effect to the receipt by Buyer of the
proceeds from the sale of the securities in the Offering, Company is financially
solvent and is generally able to pay its debts as they become due.




5.8.

Issuance of Shares.  All Common Shares will, when issued pursuant to the terms
of this Agreement, be duly authorized, validly issued, fully paid and
non-assessable and free of preemptive rights, and free and clear of all liens
and encumbrances and free of any restriction on transfer, other than
restrictions on transfer under applicable federal and state securities laws.




5.9.

Absence of Litigation. Except as disclosed in the SEC Documents, there is no
Action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of Buyer, threatened against or affecting Buyer, the Common
Shares or any of Buyer’s officers or directors in their capacities as such,
which could reasonably be expected to have a Material Adverse Effect.




5.10.

Tax Status.  Buyer has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that Buyer has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Buyer know of no basis for any such claim.




ARTICLE VI
COVENANTS




6.1.

Access to Information.




(a)

For a period of three (3) years after the Closing Date, upon reasonable prior
written notice, Buyer and Seller shall furnish or cause to be furnished to each
other and their employees, agents, auditors and representatives access, during
normal business hours, to such information, books and records relating to the
Business and the Assets as is reasonably necessary for financial reporting and
accounting matters, the preparation and filing of Tax Returns, reports or forms
for the defense of any Tax





14




--------------------------------------------------------------------------------

claims, assessments, audits or disputes, or the prosecution or defense of any
Action and shall cooperate with each other to the extent reasonably requested
for the preparation of such financial reporting, accounting and Tax matters,
provided, that with respect to any Tax Returns or other records relating to Tax
matters or any other Action, either Party shall have reasonable access to such
information until the applicable statute of limitations, if any, shall have
expired, and provided, further, that in either case such access shall be subject
to reasonable and customary restrictions with respect to confidentiality.  Each
Party shall have the right to copy any of such records at its own expense.
Neither Party shall be required by this Section 6.1(a) to take any action that
would unreasonably interfere with the conduct of its business or unreasonably
disrupt its normal operations. Further, Buyer understands that it is the
intention of Seller to dissolve the corporate entity and terminate all
operations following closing and to liquidate its assets to its members and as
required, to creditors, prior to the three (3) year term reflected above.




(b)

Seller and Buyer each agree to preserve, for at least three (3) years after the
Closing Date, all material books, ledgers and other records that are (i)
reasonably related to the Business or Assets and (ii) in their possession;
provided, that each Party will preserve all such material books, ledgers and
other records relating to Tax matters until expiration of the applicable statute
of limitations. Notwithstanding the foregoing, Buyer understands that it is the
intention of Seller to terminate all operations following closing and to
liquidate its assets to its members and as required, to creditors, prior to the
three (3) year term reflected above.




(c)

From and after the date of this Agreement and until the Closing Date or the
earlier termination of this Agreement, Seller shall give Buyer and Buyer’s
employees and agents, reasonable access upon reasonable notice during normal
business hours to such information concerning the Seller and the Business as
Buyer may reasonably request.

 

(d)

On and after the Closing Date, Seller and Buyer will take all appropriate action
and execute all documents, instruments or conveyances of any kind which may be
reasonably necessary or advisable to carry out the intent and purposes of this
Agreement and the Collateral Agreements, including putting Buyer in possession
and operating control of the Business and the Assets.




(e)

On the thirtieth (30th) date after the Closing Date and each thirtieth (30th)
date thereafter, or the following business date, the Seller shall provide proof
of payment or satisfaction of any and all liabilities and obligations of the
Seller, whether existing at Closing or arising thereafter. The obligation of the
Seller shall terminate upon the Seller’s delivery of its proof of payment or
satisfaction of all liabilities and obligations of the Seller.




6.2.

Confidentiality.




(a)

After the Closing Date, Seller will not, and Seller will use reasonable
commercial efforts to cause its Affiliates not to, use for its or their own
benefit or divulge or convey to any Third Party, any of Buyer’s Confidential
Information.




(b)

Buyer will not, and Buyer will use reasonably commercial efforts to cause its
Affiliates not to, use for its or their own benefit or divulge or convey to any
Third Party, any of Seller’s Confidential Information.




(c)

Notwithstanding the foregoing, neither Seller nor Buyer shall be deemed to have
violated this Section 6.2 if it or any of its Affiliates receives a request to
disclose all or any part of Buyer’s Confidential Information or Seller’s
Confidential Information, as applicable, in a legal proceeding or under the
terms of a subpoena, civil investigative demand or order issued by a
Governmental Body, and it or such Affiliate, to the extent not inconsistent with
such request and to the extent time reasonably allows: (i) notifies the other
Party of the existence, terms and circumstances surrounding such request; and
(ii) furnishes only such portion of the Buyer’s or Seller’s Confidential
Information, as applicable, which it is advised by its counsel is legally
obligated to be disclosed and exercises reasonable efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to the
disclosed Buyer’s Confidential Information or Seller’s Confidential Information,
as applicable.




(d)

For purposes of this Agreement, “Seller’s Confidential Information” consists of
all information, knowledge or data related solely to the Business, Assets or the
Purchased Contracts not in the public domain or otherwise publicly available
which are treated as confidential by Seller as of the date hereof, provided,
that Seller’s Confidential Information shall not include information that:
(i) enters the public domain or becomes publicly available, so long as neither
Buyer nor any of its Affiliates, directly or indirectly, improperly causes such
information to enter the public domain, (ii) after the date of this Agreement
becomes known to Buyer or any of its Affiliates on a non-confidential basis from
a source that is not prohibited from disclosing such information to Buyer or
such Affiliate by a contractual or other legal duty owed to Seller, or
(iii) after the date of this Agreement is developed independently by Buyer or
any Affiliate of Buyer without violation of this Agreement.




(e)

For purposes of this Agreement, “Buyer’s Confidential Information” consists of
all information, knowledge or data related to the Buyer or its business not in
the public domain or otherwise publicly available which are treated as
confidential by Buyer as of the date hereof, provided that Buyer’s Confidential
Information shall not include information that: (i) enters the public domain or
becomes publicly available, so long as neither Seller nor any of its Affiliates,
directly or indirectly, improperly causes such information to enter the public
domain, (ii) after the date of this Agreement becomes known to Seller or any of





15




--------------------------------------------------------------------------------

its Affiliates on a non-confidential basis from a source that is not prohibited
from disclosing such information to Seller or such Affiliate by a contractual or
other legal duty owed to Buyer, or (iii) after the date of this Agreement is
developed independently by Seller or any Affiliate of Seller without violation
of this Agreement.




(f)

Buyer and the Seller shall not issue any press release nor otherwise make any
public statement regarding the transactions contemplated hereby without the
prior written consent of the other party, except as required by law or
regulation or as otherwise determined by Buyer and its counsel.  Notwithstanding
the foregoing, Buyer shall have the right to issue press releases and publicly
reference the acquisition of Seller upon Closing.




(g)

If for any reason Buyer or Seller do not consummate the transactions
contemplated herein, Buyer shall return to Seller all of Seller’s Confidential
Information and Seller shall return to Buyer all of Buyer’s Confidential
information.




6.3.

Exclusive Dealing.  From September 11, 2015 until October 31, 2015, or until the
earlier termination of this Agreement, Seller shall not directly or indirectly,
through any representative or otherwise, (a) discuss, negotiate, solicit or
accept any offer, proposal or other expression of interest of any kind by any
Third Party regarding the acquisition of the Assets or the Business; or (b) make
any information available to a Third Party in connection with the proposed
acquisition.




6.4.

Payment of Liabilities; Indemnification.  Seller shall pay or otherwise satisfy
all of its liabilities and obligations.  Buyer and Seller agree and acknowledge
that the Common Shares shall be available to secure any New IP Claims, as
described in Section 2.4 of this Agreement.




6.5.

Noncompetition.  For a period of three (3) years after the Closing Date, apart
from employment with Buyer, Seller and its Affiliates shall not, anywhere in the
world, directly or indirectly, invest in, own, manage, operate, finance,
control, advise, render services to or guarantee the obligations of any Person
engaged in or planning to become engaged in the Business or any business similar
to Seller’s Business.

6.6.

Cooperation.  After the Closing, and continuing for three (3) years from the
Closing Date, to the extent it remains in existence, Seller will cooperate with
Buyer in its efforts to continue and maintain for the benefit of Buyer those
business relationships of Seller existing prior to the Closing and relating to
the Business to be operated by Buyer after the Closing, including relationships
with lessors, employees, regulatory authorities, licensors, customers, suppliers
and others, which cooperation shall include, without limitation, assisting the
Buyer from time to time with technical and engineering matter associated with
updating and maintaining the applications forming the core part of the Business.
Seller will refer to Buyer all inquiries relating to such Business. Neither
Seller nor the management of the Seller shall take any action that would tend to
diminish the value of the Assets after the Closing or that would interfere with
the business of Buyer to be engaged in after the Closing.




ARTICLE VII
SURVIVAL AND INDEMNIFICATION




7.1.

Survival of Representations and Warranties.  The representations and warranties
of Buyer and Seller contained in this Agreement or in any other certificate,
writing or agreement delivered pursuant hereto or in connection herewith shall
the survive the Closing Date for one (1) year, except (i) as to any matter as to
which a good faith claim has been submitted in writing to the other Party
describing the claim in reasonable detail before such date and identified as a
claim for indemnification pursuant to this ARTICLE VII, (ii) as to any matter
which is based successfully upon fraud with respect to which the cause of action
shall expire only upon expiration of the applicable statute of limitations, and
(iii) those representations and warranties set forth in Section 4.4(b) (title to
the Assets), which shall survive for the applicable statute of limitations
period, and Sections 4.8 (Taxes), and 4.10 (Environmental Matters), and 4.15
(Proprietary Rights), which shall survive until the expiration of the applicable
statute of limitations.




7.2.

Obligations of Seller.  




(a)

Subject to the other terms and conditions of this ARTICLE VII, Seller shall
indemnify, defend and hold harmless Buyer and its shareholders, directors,
officers, employees, Affiliates, agents, representatives and permitted assigns,
from and against any and all liabilities, losses, damages, costs and expenses
(including reasonable attorney’s fees and costs) (collectively, “Losses”),
directly or indirectly, as a result of, in connection with, or based upon or
arising from a New IP Claim.  Sellers obligations under this Section shall be
limited to the value of the Common Shares. .




(b)

 Seller agrees and acknowledges that the Common Shares shall be held in escrow
at Sichenzia Ross Friedman Ference LLP in accordance with Sections 2.4 and 7.2
of this Agreement for the exclusive purpose of remaining available to indemnify
Buyer for any expenses incurred arising from or related to any New IP Claims.





16




--------------------------------------------------------------------------------




7.3.

Notice of Loss.  Buyer, with respect to any Loss, shall give prompt notice
thereof to Seller.




7.4.

Defense.  In the event any Third Party shall make a demand or claim or file or
threaten to file or continue any lawsuit, which demand, claim or lawsuit may
result in liability to an Indemnified Party in respect of matters covered by the
indemnity under this Agreement, or in the event that a potential Loss, damage or
expense comes to the attention of any Party in respect of matters embraced by
the indemnity under this Agreement, then the Party receiving notice or becoming
aware of such event shall promptly notify the other Party in writing of the
demand, claim or lawsuit.  Within thirty (30) days after written notice by the
Indemnified Party (the “Notice”) to an Indemnifying Party of such demand, claim
or lawsuit, except as provided in the next sentence, the Indemnifying Party
shall have the option, at its sole cost and expense, to retain counsel to defend
any such demand, claim or lawsuit; provided that counsel who will conduct the
defense of such demand, claim or lawsuit will be approved by the Indemnified
Party whose approval will not unreasonably be withheld.  The Indemnified Party
shall have the right, at its own expense, to participate in the defense of any
suit, action or proceeding brought against it with respect to which
indemnification may be sought hereunder; provided, if (i) the named parties to
any such proceeding (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them, and the Indemnifying Party has not retained separate
counsel for the Indemnified Party, (ii) the employment of counsel by such
Indemnified Party has been authorized in writing by the Indemnifying Party, or
(iii) the Indemnifying Party has not in fact employed counsel to assume the
defense of such action within a reasonable time; then, the Indemnified Party
shall have the right to retain its own counsel at the sole cost and expense of
the Indemnifying Party, which costs and expenses shall be paid by the
Indemnifying Party on a current basis.  No Indemnifying Party, in the defense of
any such demand, claim or lawsuit, will consent to entry of any judgment or
enter into any settlement without the prior written consent of the Indemnified
Party.  If any Indemnified Party will have been advised by counsel chosen by it
that there may be one or more legal defenses available to such Indemnified Party
which are different from or in addition to those which have been asserted by the
Indemnifying Party and counsel retained by the Indemnifying Party declines to
assert those defenses, then, at the election of the Indemnified Party, the
Indemnifying Party will not have the right to continue the defense of such
demand, claim or lawsuit on behalf of such Indemnified Party and will reimburse
such Indemnified Party and any Person controlling such Indemnified Party on a
current basis for the reasonable fees and expenses of any counsel retained by
the Indemnified Party to undertake the defense.  In the event that the
Indemnifying Party shall fail to respond within thirty (30) days after receipt
of the Notice, the Indemnified Party may retain counsel and conduct the defense
of such demand, claim or lawsuit, as it may in its sole discretion deem proper,
at the sole cost and expense of the Indemnifying Party, which costs and expenses
shall be paid by the Indemnifying Party on a current basis.  Failure to provide
Notice shall not limit the rights of such party to indemnification, except to
the extent the Indemnifying Party’s defense of the action is actually prejudiced
by such failure. The assumption of the defense, or the non-assumption of the
defense, by the purported Indemnifying Party will not affect such party’s right
to dispute its obligation to provide indemnification hereunder.




7.5.

Notice by the Parties.  Each Party agrees to promptly notify the other of any
liabilities, claims or misrepresentations, breaches or other matters covered by
this ARTICLE VII upon discovery or receipt of notice thereof.




7.6.

Limitations.   Each Indemnified Party entitled to indemnification hereunder
shall take all reasonable steps to mitigate all losses, costs, expenses and
damages after becoming aware of any event which could reasonably be expected to
give rise to any Losses that are indemnifiable or recoverable hereunder.




7.7.

Insurance Benefits; Tax Proceeds.  The amount of Losses recoverable by any
Indemnified Party under this Agreement with respect to an indemnity claim shall
be reduced by (a) the amount of any payment actually received by or on behalf of
any Indemnified Party from any insurance policy net of any deductibles or other
reasonable amounts payable with respect thereto, and (b) the amount of any net
Tax benefits available to any Indemnified Party from the incurrence or payment
of such Losses.




7.8.

Exclusive Remedy.  The indemnification rights provided in this ARTICLE VII shall
be the sole and exclusive remedy available to the Parties (including Indemnified
Parties other than Buyer or Seller) for any Losses related to an inaccuracy in
or breach or nonperformance of any of the terms, conditions, covenants,
agreements, representations or warranties contained herein or in any of the
other Collateral Agreements or any right, claim or action arising from the
transactions contemplated hereunder or thereunder, and each Party hereby waives,
to the fullest extent permitted by applicable Laws, any other rights or remedies
that may arise under any applicable Laws.




7.9.

Survival.  This ARTICLE VII shall survive the Closing.  The obligations set
forth in Sections 7.2 shall remain in effect until the later of the one (1) year
anniversary of the Closing or any applicable statute of limitations.  Any matter
as to which a good faith claim has been asserted by notice to the other Party
that is pending or unresolved at the end of any applicable limitation period set
forth in Section 7.1 shall continue to be covered by this ARTICLE VII until such
matter is finally terminated or otherwise resolved by the Parties or by a court
of competent jurisdiction and any amounts payable hereunder are finally
determined and paid.





17




--------------------------------------------------------------------------------




ARTICLE VIIII
TERMINATION




8.1.

Termination.  This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned:




(a)

at any time before the Closing, by mutual written agreement of Seller and Buyer;




(b)

at any time before the Closing, by Seller or Buyer, in the event of a material
breach hereof by the non-terminating Party and such non-terminating Party fails
to cure such breach within ten (10) business days following notification thereof
by the terminating Party;




(c)

at any time after October 15, 2015, or such other date as agreed to in writing
by the Parties, by Seller or Buyer upon notification of the non-terminating
Party by the terminating Party if the Closing shall not have occurred on or
before such date by reason of the failure of any condition to the obligation to
close contained herein and such failure to consummate is not caused by a breach
of this Agreement by the terminating Party or waived by the other Party.




8.2.

Effect of Termination.  If this Agreement is validly terminated prior to the
Closing pursuant to Section 8.1, this Agreement will forthwith become null and
void, and there will be no liability or obligation on the part of Seller or
Buyer (or any of their respective officers, directors, employees, agents or
other representatives or affiliates), except as provided in the next succeeding
sentence and except that the provisions with respect to expenses in Section 9.2
and confidentiality in Section 6.2 will survive termination. Notwithstanding any
other provision in this Agreement to the contrary, upon termination of this
Agreement pursuant to Section 8.1(b), Seller will remain liable to Buyer for any
breach of this Agreement by Seller existing at the time of such termination, and
Buyer will remain liable to Seller for any breach of this Agreement by Buyer
existing at the time of such termination.  




ARTICLE IX
MISCELLANEOUS PROVISIONS




9.1.

Notices.  Except as otherwise provided herein or in a Collateral Agreement, all
notices and other communications hereunder and under the Collateral Agreements
shall be in writing and shall be deemed to have been duly given upon receipt if
(i) mailed by certified or registered mail, return receipt requested, (ii) sent
by a nationally recognized overnight delivery service (receipt requested), fee
prepaid, (iii) sent via facsimile with receipt confirmed, or (iv) delivered
personally, addressed as follows or to such other address or addresses of which
the respective party shall have notified the other.




(a)

If to Seller, to:




Chiefton Supply Co.

1201 Santa Fe Drive

Denver, CO 80204

Phone: _________________

Fax:  _________________

Attn: Jacob Kulchin, CEO




With a copy (which shall not constitute notice) to:




_____________________

_____________________

_____________________







(b)

If to Buyer, to:




General Cannabis Corporation

6565 East Evans Avenue

Denver, CO 80224

Phone: (303)759-1300

Attention:  Robert Frichtel, CEO





18




--------------------------------------------------------------------------------




With a copy (which shall not constitute notice) to:




Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Phone: (212)930-9700

Fax:  (212) 930-9725

Attention:  Arthur Marcus, Esq.




9.2.

Expenses.  Except as otherwise provided in this Agreement or the Collateral
Agreements, each Party will pay its own costs and expenses, including legal and
accounting expenses, related to the transactions contemplated by this Agreement
and the Collateral Agreements, irrespective of when incurred.




9.3.

Entire Agreement.  The agreements of Seller and Buyer, which is comprised of
this Agreement, the Schedules and Exhibits hereto and the documents referred to
herein, including the Collateral Agreements, sets forth the entire agreement and
understanding between the Parties and supersedes any prior agreement or
understanding, written or oral, relating to the subject matter of this Agreement
and the Collateral Agreements.  




9.4.

Waiver of Jury Trial.  Both of the Parties irrevocably waives the right to a
jury trial in connection with any legal proceeding relating to this Agreement or
any of the Collateral Agreements or the enforcement of any provision hereof or
thereof.




9.5.

Governing Law; Arbitration; Prevailing Party.  This Agreement and the Collateral
Agreements, and all claims or causes of action that may be based upon, arise out
of or relate to this Agreement or the Collateral Agreements will be construed in
accordance with and governed by the internal laws of the State of Colorado
applicable to agreements made and to be performed entirely within such State
without regard to conflicts of laws principles thereof.  Any dispute arising
under or in connection with any matter of any nature (whether sounding in
contract or tort) relating to or arising out of this Agreement, shall be
resolved exclusively by arbitration.  The arbitration shall be in conformity
with and subject to the applicable rules and procedures of JAMS.  The
arbitration shall be conducted before a panel of three (3) arbitrators, with one
arbitrator to be selected by each of Seller and Buyer and the third arbitrator
to be selected by the arbitrators selected by the Parties.  The Parties agree to
be (a) subject to the exclusive jurisdiction and venue of the arbitration in
Denver, Colorado, (b) bound by the decision of the arbitrator as the final
decision with respect to the dispute, and (c) subject to the jurisdiction of
both of the federal courts of the United States of America and the courts of the
City and County of Denver, Colorado for the purpose of confirmation and
enforcement of any award.  The prevailing party in any arbitration shall be
entitled to recover its costs and expenses (including attorneys’ fees and
expenses) from the non-prevailing party.




9.6.

Waiver.  The rights and remedies of the Parties to this Agreement and the
Collateral Agreements are cumulative and not alternative.  Neither the failure
nor any delay by any party in exercising any right, power or privilege under
this Agreement or the documents referred to in this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege.  To the maximum extent permitted by Law, (a) no claim or right
arising out of this Agreement or the Collateral Agreements can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given and will not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure or noncompliance; and (c) no notice to or demand on
one party will be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the Collateral
Agreements.




9.7.

No Oral Modification.  Neither this Agreement nor any Collateral Agreement may
be amended except by a written agreement executed by the Parties.  Any attempted
amendment in violation of this Section 9.7 will be void ab initio.




9.8.

Assignments; Successors.  No party may assign any of its rights under this
Agreement or any Collateral Agreements without the prior written consent of the
other parties hereto or thereto. Subject to the preceding sentence, this
Agreement and the Collateral Agreements will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the Parties.




9.9.

Severability.  If any provision of this Agreement or the Collateral Agreements
is held invalid or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement and the Collateral Agreements will remain in
full force and effect; provided, that the court making such determination shall
have the power to and shall, subject to the discretion of such court, reduce the
scope, duration, area or applicability of such provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable provision
with a provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.





19




--------------------------------------------------------------------------------




9.10.

Limitations on Public Disclosure.  No Party may issue any press release, or make
any public announcement or filing with a Governmental Body, with respect to this
Agreement or any Collateral Agreement without obtaining prior written consent of
the other Party to the issuance of such press release, or the making of such
public announcement or filing, and to the contents thereof, which shall not be
unreasonably withheld or delayed; provided, that such Party may, without the
prior consent of the other Party, issue such press release, or make such public
statement or filing, as may upon the advice of counsel be required by Law if it
has provided notice to and used reasonable efforts to consult with the other
Party.




9.11.

No Third Party Beneficiaries.  Nothing in this Agreement or the Collateral
Agreements, express or implied, is intended to or shall constitute the Parties
as partners or as participants in a joint venture. This Agreement and the
Collateral Agreements are solely for the benefit of the Parties and, only to the
extent provided in Article VII hereof, their respective Affiliates and
employees, representatives, agents, directors, officers, partners or principals,
as applicable, or their respective assigns, for whom the parties shall be
entitled to enforce this Agreement, and no provision of this Agreement shall be
deemed to confer upon any other Third Parties any remedy, claim, liability,
reimbursement, cause of action or other right, provided, however, that Seller’s
designee(s) may receive the Common Shares and the Warrants. Within ninety (90)
days of Closing, Seller shall provide Buyer with written notice of the intended
recipients of the Common Shares and Warrants, and Buyer shall use its best
commercial efforts to honor such transfer request, including, without
limitation, notice and any opinions of counsel to its transfer agent, and Seller
shall have the right to enforce such transfer request.




9.12.

Incorporation of Exhibit and Schedules.  The Exhibits and Schedules identified
and/or attached to this Agreement are incorporated herein by reference and made
a part hereof.




9.13.

Counterparts.  This Agreement and the Collateral Agreements each may be executed
simultaneously in two or more counterparts, each of which will be deemed to be
an original copy hereof or thereof and all of which together will be deemed,
respectively, to constitute one and the same agreement.  Counterparts delivered
by facsimile, e-mail or other electronic transmission shall be deemed to have
the same legal effect as delivery of an original signed copy of this Agreement.





20




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.










BUYER

GENERAL CANNABIS CORPORATION

 

 

 

 

 

 

By:

 

/s/Robert Frichtel

Name:

 

Robert Frichtel

Title:

 

Chief Executive Officer







SELLER

CHIEFTON SUPPLY CO.

 

 

 

 

 

 

By:

 

/s/ Jacob Kulchin

Name:

 

Jacob Kulchin

Title:

 

Chief Executive Officer























21




--------------------------------------------------------------------------------




SCHEDULE 2.1




ADDITIONAL ASSETS











22




--------------------------------------------------------------------------------




SCHEDULE 2.3




ASSUMED LIABILITIES




1.

 An outstanding amount owed prior to Closing in the amount of twelve thousand
two hundred forty-nine dollars and twenty cents ($12,249.20), arising from
expenses for inventory and consigned products.








23




--------------------------------------------------------------------------------




SCHEDULE 4.15(D)




INBOUND LICENSES








24




--------------------------------------------------------------------------------




SCHEDULE 4.15(E)




OUTBOUND LICENSES




 





25




--------------------------------------------------------------------------------




SCHEDULE 4.15(F)(II)




INTELLECTUAL PROPERTY FILINGS








26




--------------------------------------------------------------------------------




SCHEDULE 5.5




SEC DOCUMENTS







On March 6, 2015, the Company entered into an Asset Purchase Agreement by and
among Buyer, GCS and Iron Protection Group, LLC, a Colorado limited liability
company (“IPG” or the “Seller”), whereby the Company purchased the assets of
IPG. Buyer has not filed certain financial statements related to the acquisition
of IPG.





27




--------------------------------------------------------------------------------




EXHIBIT A




BILL OF SALE








28




--------------------------------------------------------------------------------




EXHIBIT B




ASSIGNMENT AND ASSUMPTION AGREEMENT














29




--------------------------------------------------------------------------------




EXHIBIT C




IP ASSIGNMENT AGREEMENT











30




--------------------------------------------------------------------------------




EXHIBIT D




EMPLOYMENT AGREEMENTS





31


